Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The effective filing date is 02/21/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Status of Claims
Claims 1, 4-7 and 9-18 are pending; all pending claims have been amended, claims 2-3 and 8 have been cancelled and claims 16-18 have been newly added.

 Response to Amendment
The Applicant’s remarks with regard to the various references provided based on an updated search performed during the AFCP filing has been fully considered. Further search and consideration were made, and the outstanding 102 and 103 rejections are withdrawn. New grounds of rejections are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites “a first electrode and a second electrode” in line 2, the Examiner interprets this to refer back to the “conductive ear tip comprises two or more sections, each section acting as a separate electrode for collecting electrical signals from the user in claim 1, line 9-10. However, claim 10, then goes on to recite:
first electrode configured to be positioned to contact an ear canal of the user and the second electrode configured to be positioned external to the ear canal when the conductive ear tip is positioned in the ear canal

	This limitations appears contradictory to limitations of claim 1, because it is the Examiner’s understanding that the “conductive ear tip” which comprises the first and second section, i.e. the first and second electrodes, are worn entirely inside the ear canal. This is shown in the Applicant’s drawings Figs. 8-12, which all show an ear tip having the conductive coating having the conducting coating/rubber having two section, and configured to fit inside the ear canal to collect electrical signals. Accordingly, claim 10 which require the second electrode to be positioned external to the ear canal when the ear tip is worn contradicts claim 1, and appears indefinite. As such, claim 10 is interpreted according to the Applicant’s drawings, in which the first and second electrodes are configured to be positioned internal 
By the same rationale, claim 12 is also rejected as indefinite for the limitation “wherein a portion of the housing is covered with copper foil to form the second electrode” because this infers that the “second electrode” is on the housing, and not on the ear tip comprising the conductive coating/rubber.
Claim Interpretation
To claim 10, line 2 the limitations “first electrode” and the “second electrode” are interpreted as referring back to “two or more sections, each section acting as a separate electrode” in claim 1, lines 9-10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7 and 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou CN 106994014 A (Machine/Google Translation and original foreign documents are both attached).
Note to Applicant: Chou CN 106994014 A1 has the effective filing date of January 18, 2017, which predates the current application.  Chou US 2019/0223747 A1 claims foreign Thus, Chou US 2019/0223747 A1 is applied as the best available English translation of the applied reference (CN 106994014 A1) in the rejection below for clarity. However, the Examiner has also attached both the original foreign document (CN 106994014 A1) and the machine/Google translation for comparison and legal reasons.


    PNG
    media_image1.png
    278
    558
    media_image1.png
    Greyscale

Regarding claim 1, Chou (US 2019/0223747 A1) discloses an earpiece (device as shown in Figs. 6a-8c) comprising: 
a flexible, conductive ear tip (Fig. 7a: ear tip portion 12, equivalent to Fig. 7c: supporting body 143) coated with conductive coating or fabricated with conductive rubber (conductive material 144), the conductive coating or conductive rubber configured to receive electrical signals (conductive portion/traces 121) from a user of the earpiece ([0070-0071]), wherein: 
the conductive coating or the conductive rubber is flexible (conductive material 142, 144 are each made of elastic conductive rubber/silicone; [0070-0071]), 
12) comprises an umbrella shaped ear tip and is configured to create a seal with an ear canal of the user (as shown in Figs 7a-7c and [0071: last 2 sentences] 12/143 is made of elastic material to conform to the ear canal), and 
the conductive coating or the conductive rubber (142, 144) of the conductive ear tip (12/143) comprises two or more sections ([0069: last sentence] conductive portion 144 acts as an electrode, and there are two electrode, i.e. 142, 144s, in each device within each ear, this is also taught in claims 13 and 14, and also see [0077: last sentence] “…the installation of two electrodes on one single in-ear housing…”), each section (142, 144)  acting as a separate electrode for collecting electrical signals from the user ([0070: 3rd sentence] “…the portion formed by the conductive material can be used as the electrode …” e.g. EEG, brain electrical signal); and 
a housing (Fig.7a: housing 10) coupled with the conductive ear tip (12, as shown in Figs. 6a-8c), wherein the housing (10) comprises electronics (Fig.7a: circuit 104; [0069]) configured to transfer the electrical signals from the conductive ear tip to external electronic hardware ([0126: 1st sentence] wireless transmission module carried on the in-ear housing 10, for wireless transmission of data to an external device; [0164: 1st sentence]).

Regarding claim 7, Chou discloses the earpiece of claim 1, wherein the electrical signals collected by the conductive ear tip are used to produce at least one of an electroencephalogram (EEG), electrocardiogram (ECG), electromyogram (EMG), or electrooculogram (EOG), associated with the user. ([0121] EEG; [0184] ECG)
Regarding claim 9, Chou discloses the earpiece of claim 1, further comprising: a shaft region (see Figs. 7a-7c, cylindrical shaft connecting 12 to housing 10) between the umbrella wire 141) for transmitting the electrical signals from the shaft region to the housing (10), the electrical wire having a first end and a second end, wherein the first end is coupled with the shaft region and the second end is coupled with the housing (see Fig. 7a-7c wiring 141 connects from the surface of 144 to circuit 104). 
Regarding claim 10, this claim is rejected under 112(b) indefiniteness, refer to the Examiner’s rejection for interpretations.  Chou discloses the earpiece of claim 1, and wherein the conductive ear tip (12) comprises a first electrode and a second electrode (Figs. 7a-7c: 142, 144 acting as an electrode, see rejection to claim 1 above), the first electrode configured to be positioned to contact an ear canal of the user and the second electrode configured to be positioned [internal] to the ear canal when the conductive ear tip is positioned in the ear canal, wherein the first electrode and second electrode form a sensor for collecting biologically relevant information associated with the user. (See Figs. 7a-7c, and also [0121] EEG).
Regarding claim 13, Chou discloses the earpiece of claim 1, further comprising: at least one of a microphone, accelerometer, or optical sensor placed on the earpiece configured to collect biologically relevant information associated with the user.  ([0180] light emitting element, and light receiving element, forming an optical sensor, for acquiring PPG, or at least blood oxygenation.)
Regarding claim 14, Chou discloses the earpiece of claim 1, wherein the flexible, conductive ear tip is wholly flexible and conductive to the electrical signals. (See Fig. 7c and [0070] “…in which the electrode and the conductive object can be made of one identical conductive material, i.e. two are integrally formed as one single piece…if the conductive material is also equipped with the elasticity, such as elastic conductive rubber, elastic conductive silicone…then the elastic member is of elasticity as a whole” the entire ear tip 12 is made of a single identical conductive and elastic material)
Regarding claim 15, Chou discloses the earpiece of claim 1, wherein the flexible, conductive ear tip (12) is entirely coated with the conductive coating or entirely fabricated with the conductive rubber. (See Fig. 7c and [0070] “…in which the electrode and the conductive object can be made of one identical conductive material, i.e. two are integrally formed as one single piece…if the conductive material is also equipped with the elasticity, such as elastic conductive rubber, elastic conductive silicone…then the elastic member is of elasticity as a whole” the entire ear tip 12 is made of a single identical conductive and elastic material)
Regarding claim 16, Chou discloses the earpiece of claim 1, wherein the housing (10) is coupled to a surface of the conductive ear tip (12, 143) opposite the two or more sections. (as shown in Figs. 7a-7c)
Regarding claim 17, Chou discloses the earpiece of claim 1, wherein conductive coating or conductive rubber of the conductive ear tip is discontinuous.  (see Figs. 8b-8c having conductive portions 146 and 148 separated by insulation portion 147; [0075])
Regarding claim 18, Chou discloses the earpiece of claim 1, wherein conductive coating or conductive rubber of the conductive ear tip is continuous. (See Fig. 7c and [0070] “…in which the electrode and the conductive object can be made of one identical conductive material, i.e. two are integrally formed as one single piece…” the entire ear tip 12 is continuous as it is made of a single identical conductive material.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chou CN 106994014 A as applied to claim 1 above, and further in view of Kearby et al. US 2005/0192514 A1 (hereinafter “Kearby”, previously cited).

Regarding claims 4 and 6, Chou discloses the earpiece of claim 1, comprising a first and second electrode for acquiring brain activity and wherein the earpiece further comprising: a biosensor placed on the earpiece ([0179-0181] physiological sensing elements, blood oxygen, heart rate), but does not disclose wherein the biosensor is configured to monitor at least one of sweat composition or pH associated with the user, or multiple conductive electrodes for monitoring Galvanic Skin Response (GSR) of the user. 
However, Kearby, another prior references in analogous art discloses an earpiece having a flexible conductive ear-tip with electrodes thereon for acquiring electrical signals, and further comprising a biosensor to monitor perspiration composition, galvanic skin response or electrodermal response ([0059: 2nd sentence] perspiration, e.g. by galvanic skin response or electrodermal response; also see the rest of [0059] which regard to multiple conductive electrodes in EKG and EEG sensors). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Chou’s earpiece to further include a biosensor for detecting sweat composition, and/or GSR of a person in view of Kearby, the motivation for [0179-0181]).
Regarding claim 5, Chou discloses the earpiece of claim 4, wherein the conductive coating or conductive rubber (144) of the conductive ear tip is configured to transfer signals from the biosensor to the housing (via wiring 141; see [0076]). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou CN 106994014 A as applied to claim 10 above and further in view of Hyde et al. US 2017/0000370 A1 (hereinafter “Hyde”, previously cited).
Regarding claims 11 and 12, Chou discloses the earpiece of claim 10, but does not disclose wherein the first electrode 146 and the second electrode 148 are separated by a non-conductive/insulating portion 147, as shown in Fig. 8c and [0075]. But Chou does not disclose wherein the first electrode is coated with a silver-based conductive coating and comprises a negative electrode and the second electrode comprises an isolated conductive coated section placed either on the conductive ear tip or the housing, and wherein a portion of the housing is covered with copper foil to form the second electrode.  However, Chou discloses that the first electrode and the second electrode are adapted for acquiring ECG signals from one and/or both of a person’s ears; see [0020, 0184-0185].
Hyde, another prior art reference in the field of ECG, discloses a device for acquiring electric signals from two or more surfaces from a user’s body (i.e. left hand and right hand); see Abstract and Fig. 4. Hyde’s system comprises a wearable device (Fig.4: 402A, 402B) that comprises at least a first electrode 404 on 402A, and a second electrode 404 on 402B; wherein the first and second electrodes are adapted to obtain electric potentials from the left and right [0094: 4th-5th sentences]). Hyde further discloses wherein at least one electrode is an insulated conductor made of conductive metal such as copper or silver, that are flexible electrical conductors or rigid electrical conductors ([0027: 1st-3rd sentences]). It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Chou’s first and second electrodes in view of Hyde’s teachings so as to produce the first electrode coated with a silver-based conductive coating and comprises a negative electrode, and wherein the second electrode is an isolated conductive coated section on the housing covered with copper foil; the motivation for doing so is because Hyde notes that silver and copper are common insulating electrical conductors which can be made in flexible and rigid form based on the location and application (Hyde [0027]). Accordingly, it would have been an obvious to one of ordinary skill in the art to make the modification due to reasonable expectation of success of the knowledge in the ECG and electrode fields provided by Hyde ([0027]) and Chou ([0185: 3rd sentence] “…the exposed electrode can be made of metal, conductive rubber or any conductive material…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
November 17, 2021